DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al (JP 2006-022242), cited in  the previous Office Action in view of Morita et al (US 5238968), necessitated by amendment.

Regarding claim 4, Fukunaga teaches a nucleating agent.
Fukunaga teaches a softener (plasticizer), but fails to disclose its quantity.
Morita discloses a polylactic based open cell composition, comprising 0-20% of plasticizer (see Abstract). In particular, Morita teaches the compositions comprising 10-20% of the plasticizer (see Table 2 at column 9).
. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Morita’s plasticizer in Fukunaga’s composition, since it is a known material based on its suitability for its intended use.
In reference to claims 9 and 10, Fukunaga and Morita do not teach a plasticizer migration and a rough surface morphology.
However, since Fukunaga modified with Morita and Applicant teach the same composition, their physical properties are expected to be equal.

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Fukunaga's and Applicant's foams, since they have the same components.
3. Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga in view of Morita as applied to claims 1-3, 6 and 9-11 above, and further in view of Lai et al (Preparation and Properties of Melt-Blended Polylactic Acid/ Polyethylene Glycol-Modified Silica Nanocomposites, Journal of Applied Polymer Science, 2013, pages 496-503), cited in  the previous Office Action.
Morita and Fukunaga do not teach the claimed cell stabilizer.
Lai teaches a composition comprising a fumed silica modified with methoxy polyethylene glycol (mPEG) plasticizer incorporated into polylactic acid (PLA) biobased polymer to improve its performance. In particular, the elongation at break for modified silica-filled cases was higher than that of control silica-filled cases (see Abstract).
Therefore, it would have been obvious to a person of ordinary skills in the art to use fumed silica modified with methoxy polyethylene glycol (mPEG) plasticizer incorporated into polylactic acid (PLA) foam in order to improve mechanical properties of the composition.
4.    Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga in view of Morita as applied to claims 1-4, 6 and 9-11 above, and further in view of Ueyanagi et al (US 5773497), cited in  the previous Office Action
Morita and Fukunaga do not teach a cross-linking catalyst claimed.
Ueyanagi discloses a crosslinking resin composition comprising a carboxyl group-containing resin (see 2:35 a main agent and a curing agent (see 2:60).
Tetrabutylammonium bromide is listed among possible curing catalysts (see 12:55).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use a claimed curing catalyst in Fukunaga's crosslinked composition, since it is a known material suitable for its intended use.

Response to Arguments

5. 	Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 
Applicant submits that lowering the glass transition temperature of a foamed composition would decrease the heat resistance / stability of the foamed composition, which contradicts the purpose of Fukunaga’s disclosure.
However, Fukunaga teaches a plasticizer (i.e. softener). 
Applicant does not present any arguments regarding Ueyanagi reference. 
Note that rejection under 35 USC 103 over Tang (US 2014/0116702) is withdrawn in view of claim amendments.




 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765